NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
EDWARD E. ESCUDERO,
Petitioner, '
V.
MERIT SYSTEMS PROTECTION BOARD,.
Resp0n,dent.
2011-3020
Petition for review of the Merit SystemS Proteotion
Board in case no. DAO7521001 18-1-1.
ON MOTION
ORDER
Upon consideration of Edward E. Escudero’s motion
for an extension of time, until February 17, 2011, to file
his informal brief,
IT IS ORDERED THAT2
The motion is granted

ESCUDERO V. MSPB
FEB 1 7 2011
Date
cc: EdWard E. Escudero
2
FoR THE CoURT
/s/ J an Horba1y
Jan Horba1y
Clerk
Sara B. Rearden, Esq. F"£D
321
U.S. CDURT
mm=En¢?»=Ti1"é’»E*¢'i?.F°“
FEB.1 7 2011
.IANHORBAl.¥
CLEH£